Case 1:20-cv-03938-FB-VMS Document 11 Filed 05/27/21 Page 1 of 2 PagelD #: 124
BEN 5B. RUBINOWITZ RUBINOWITZ

ANTHONY #1 GAIR GAIR GAIR|st0oom
wowanD s msamwsonns (YT A SC) A) | HERSHENHORN

RICHARD M. STEIGMAN STEIGMAN & MACKAUF
DIANA M. A. CARNEMOLLA*
PETER J. SAGHIR

MARJO C, ADIMEY*

 

Counselors at Law New Jersey Office
CHRISTOPHER J. DONADIO*
DANIBL L. BROOK, MD, JD 80 Pine STREET, 34TH FLOOR Ont Garaway CENTER, STE. 2600
RACHEL L. JACOBS New York, NY 10005 NEWARK. NJ o7to2
JAMES S. RUBINOWITZ . 943. : 972-645-0581
DAVID H. LARKIN Tex: 212-943-1090 Pee
Reenter eae Fax: 212-425-7513
a www. gairgair.com * MEMBER OP NY. & Ni. BARS
ROBERT D. SUNSHINE, MD, FACS.

SERVICE VIA ECF
May 27, 2021

Honorable Vera M. Scanlon
U.S. Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

RE:  Terkeltaub v. United States of America
Civil Action No. CV-20-3938

Dear Magistrate Judge Scanlon:

Pursuant to Your Honor’s January 07, 2021 discovery scheduling order, the parties are
submitting this Joint Status Report.

Discovery is progressing without any disputes. Defendant has produced 2041 pages of
plaintiff's medical records from Mt. Sinai Medical Center (Beth Israel Campus). Plaintiffs have
produced authorizations for medical and other records from 12 providers. Defendant has served
subpoenas for these records. Defendant has served interrogatories and plaintiffs have responded.
Plaintiffs have also produced additional medical records in their possession.

The parties are in the process of scheduling depositions of plaintiffs and various medical
providers.

Plaintiffs’ deposition was scheduled for today, May 27, 2021, however, because of a
personal emergency of the plaintiffs, the depositions were adjourned. The parties will be
scheduling the plaintiffs’ depositions for the end of June 2021. Thereafter, the defendants’
deposition and other medical witnesses will be scheduled.
Case 1:20-cv-03938-FB-VMS Document11 Filed 05/27/21 Page 2 of 2 PagelD #: 125

RUBINOWITZ

GAIR GAIR| sLt0oom
CONASON HEBSHENHORN

STEIGMAN & MACKAUF

 

The parties look forward to the status conference before Your Honor on June 3, 2021.

 
